July 5, 1976


The Honorable Tom Hanna               Opinion   No.   H-843
Criminal District Attorney.
Jefferson County                      Re: Abstracts of Judgments
P. 0. Box 2553                        rendered in tax suits
Beaumont, Texas 77704

Dear Mr. Hanna:
     You have asked several questions about the effect of
abstracting judgments obtained in tax suits:
          (1) Should the District Clerk of Jefferson
          County issue abstracts of.jutigmentsin tax
          suits?
          (2) Does the abstract of judgment affect
         only the real estate subject'to the tax
         suit and would an order of sale, generally
         issued after 30 days, negate the abstract
         of  judgment, thereby making the issuance
         of said abstract superfluous?

          (3) Would the abstract of judgment create
          a cloud or lien on other real properties
          own,edby the Defendant in the tax suit,
          and, if so, would the District Clerk's office
          be subject to litigation,for damages because
          of its position as issuing authority?
     Article 5447, V.T.C.S., specifies:
             Each clerk of a court, when the person in
          whose.favor a judgment was rendered, his
          agent, attorney or assignee, applies there-
          fore, shall make out, certify under his hand
          and official seal, and deliver to such appli-
          cant upon the payment of the fee allowed by law,
          an abstract of such judgment showing:




                          p.   3554
The Honorable Tom Hanna - page 2 (H-843)


             (1) The names of the plaintiff and of the
          defendant in such judgment;
             (2) The birthdate and driver's license
          number of the defendant . . .
           .   .   .

             (6) The amount for which the judgment
          was rendered and balance due thereon . . .

           .   .   .

      A certificate of the proper officer, whatever its form,
 which shows the essential facts required by the appropriate
 statute constitutes an "abstract of judgment." Gullett -Gin
.Co.
 -- v. Oliver, 14 S.W. 451 (Tex. Sup. 1890).
     By article 5448, V.T.C.S.,'the County Clerk is required
to record and index abstracts of judgments. Article 5449,
V'.T.C.S.provides:
             When any judgment has been so recorded and
          indexed . . . it shall . . . operate as a
          lien upon all the real estate of the defendant
          situated in the county where such record and
          index are made, and upon all real estate
          which the defendant may thereafter adquire,
          situated in said county . . . .
     Thus, a properly recorded and indexed abstract of a
judgment against a defendant establishes a judgment lien
upon all non-exempt real estate of the defendant in the
county, including property later acquired. Baker v. West,
3~6S.W.Zd 695 (TeX. Sup. 1931); Richey v. Mos4TS.W.      172
(Tex. Sup. 1923); Cheewick v. Weaver, 2m -2d     942 (Tex.
Civ. App. -- Beaumont 195S,yrref'd     n.r.e.); --
                                                Blum v. Keyser,
28 S.W. 561 (Tex. Civ. App. -- 1894, no writ).
     Real estate ordered sold to satisfy a judgment in a tax
lien foreclosure suit might sell for an amount less than the
judgment, but if the judgment is also a personal judgment
against the defendant, the personal liability of the judgment




                            p. 3555
  The Honorable Tom Hanna - page 3 (H-943)


  debtor remains for the balance. Shugar: 5 Nocona Inde endent
  School District, 289 S.W.2d 243 (Tex. Civ. App. -- @T2imi
  mno      writ); Watts v. Cit of El Paso, 183 S.W.Zd 249
  (Tex. Civ. App. q     %&o-4 4G GFitref'a w.0.m.);    Slum v.
  Keyser, supra; V.T.C.S. arts. 7345b, 732Sa, 7328.1.
       In answer to your first question, the clerk is required
  by statute upon request of the successful plaintiff to
  issue an ab6tract of judgment in tax suits which result in
  a personal judgment against a defendant. The answer to your
  second question is~that a~judgment lien extends to all non-
  exempt real estate of the defendant in the county, and if
  a personal judgment resulting from the tax suit is not satisfied
  by a tax lien foreclosure sale of the real estate subject to
  the tax, the issuance of the abstract of judgment to establish
  the judgment lien for the balance still due ,is not superfluous.
       Your third question is whether the abstract of judgment
  creates a cloud or lien on other real property owned by a
  defendant in a tax suit. Insofar as non-exempt property is
  concerned, the answer is yes , until the judgment is satisfied.
  V.T.C.S. art. 5449. Judgment liens do not cloud exempt
  property. See Richey --
                        v. Moor, supra.
        The other part of your third question is whether the
   issuance of an abstract of judgment would subject the
,.,District Clerk to litigation for damages. The clerk can
   incur no personal liability for issuing an abstract of
   judgment in a proper case.  He is commanded by the statute
  t0 a0 it.   V.T.C.S. art. 5447. -See 47 Tex. Jur. 2d, Public
 .Officers 9 130, et seq.
                        SUMMARY
              The abstract of a personal judgment
              rendered against a defendant by a
              court in a tax suit should be issued
              as article 5447, V.T.C.S. directs,
              even though the judgment additionally
              forecloses a tax lien on particular
              property. When recorded and indexed,




                              p. 3556
                                                           I   .-




The Honorable Tom Iianna- page 4     (H-843)


            the abstract of an in
            judgment creates a men==TF
                                    aga nst all
            non-exempt real property of the defendant
            located in the county. The Clerk incurs'
            no personal liability for issuing an
            abstract of judgment in a proper case.
                               @ry   truly yours,



                               Attorney General of Texas
APPROVED:



DAVID   .         ,   rs   ssis an




Opinion Committee
,jwb




                           p. 3557